DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Applicant’s Remarks filed 04/29/2022. 
3. Please note claims 1-4, 7-17 and 19-22 are pending and claims 1, 10 and 19 are independent.
Response to Arguments
4. Applicant's arguments filed 04/29/2022 have been fully considered. As per the Examiner’s responses, please refer to below discussions.
4.1. As necessities to the amendments made to respective claims as filed 04/29/2022, the objections made to Claim 6, the rejections made to claims 1-9 and 18 under 35 U.S.C. § 112(a), and the non-statutory obviousness-type double patenting over claims 1-20 are hereby withdrawn.
4.2. As also necessities to the amendments made to respective claims, rejections made to Claims 10-11, 14-15 and 17 under 35 U.S.C. § 102(a)(2) over as being anticipated by Ruotsi is hereby withdrawn.
4.3. As a summary, with new grounds being set forth with newly incorporated references issued/published to Vig, Milby and Auer, claims 1-4, 7-17 and 19-22 stand rejected under 35 U.S.C. § 103 as being unpatentable over references as listed below:
Claims 10-11, 14-15 and 17 are rejected over Ruotsi in view of Vig;
Claims 1-4 and 8 are rejected over Ruotsi, in view of Agrafioti, and further in view of Milby;
Claim 7 is rejected over Ruotsi, in view of Agrafioti, and further in view of Milby and Lambert;
Claim 9 is rejected over Ruotsi in view of Agrafioti, and further in view of Milby and PINEAS;
Claims 12-13 are rejected over Ruotsi in view of Vig, and further in view of Agrafioti;
Claim 16 is rejected over Ruotsi in view of Vig, and further in view of PINEAS; and
Claims 19-22 are rejected over Ruotsi, in view of Agrafioti, and further in view of Auer.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.2. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.2.1. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.2.2. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.2.3. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.3. Claims 10-11, 14-15 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Ruotsi: “MOBILE GROUP DATA DISTRIBUTION”, (U.S. Patent Application Publication US 2009/0082051 A1, filed Sep. 21, 2007 and published Mar. 26, 2009), in view of 
Vig et al.: “SCALABLE LOG-BASED SECONDARY INDEXES FOR NON-RELATIONAL DATABASES”, (U.S. Patent US 10853182 B1, filed 2015-12-21 and published 2020-12-01, hereafter “Vig”).

As per claim 10, Ruotsi teaches a method of mobile database management and sharing, comprising:
processing data received from at least one mobile device containing at least one electronic circuit including a microprocessor (See Fig. 4, [0026], [0032], [0039]-[0042] and [0047], on the user mobile device 130, the user makes a change to the group data using the mobile GUI 432, the mobile GUI 432 submits the change to the mobile logic 433 for the application, the mobile logic 433 makes local changes to the group data in the mobile database 431, the mobile logic 433 also packages up and queues the change data for distribution with the mobile protocol 434, the mobile protocol assigns local sequence number to the changed records of the group data, and at a later the user mobile device 130 connects with the distribution server 210 and transfer the change data to the distribution server. Here the components 431-434 in combination is interpreted the circuit of the mobile device. In which the mobile logic is capable for processing, including making changes to database data, packaging up and queuing the changes for distribution, unpackaging the changes and saving to database, updating running GUI and resetting timers that related to the changes. As such, the mobile logic is interpreted the microprocessor.); 
segmenting a mobile database into a plurality of database segments(See [0021], the distribution server 310 also stores a central copy of the shared data 330-332 associated with each group. Here associating data to groups of mobile users teaching grouping of database, a segmenting of database);
indexing the plurality of database segments (See [0027], the data can be structured as a database containing tables having records with the fields broken out and indexed appropriately to the application);
processing a database sharing request received from at least one mobile device, the database sharing request requesting sharing of one or more of the plurality of database segments (See [0024], [0026] and [0032], the mobile group data distribution is coordinated with data transfers or message exchanges between three components: the distribution server 210, the application server 260, and the user mobile devices 130 for providing scaling of the group data distribution service to a desired number of mobile devices 130.; and the application logic processes any shared group data changes made by a user from the users' mobile devices 130 and all user initiated data changes go through the application logic 423 on the application server before and thereafter the user mobile devices 130 initiate a data transfer via the mobile protocol 413 to pull the group data change to the mobile device. Here user initiate shared data changes and transfer to the mobile device teaches user requesting database data sharing request to share the data); and 
sending the one or more of the plurality of database segments requested to at least one mobile device over a private secured communication protocol (See [0014], [0016] and [0037], server computers are networked to communicate with the mobile communication devices 130 via a mobile carrier network 120, the distribution server then distributes changes with sequence numbers after that of the last distributed change and a firewall is implemented on the network connecting the distribution server and mobile devices. Here the mobile device made data changes requests to share the changes with other group members by queuing the sequences of changes to transfer to the distribution server; and the mobile carrier network communicating server computers with the mobile communication device reads on a private secured communication protocol for communication).
Ruotsi does not explicitly teach storing the one or more of the plurality of database segments in redundancy backup storage.
However, Vig teaches storing the one or more of the plurality of database segments in redundancy backup storage (See col. 23, lines 17-26, respective redundant groups of nodes may be set up for  storage, retrieval at a log-structured journal service. It is noted that redundancy groups of storage nodes may be implemented independently of the number of physical copies of the data records that are stored—e.g., the number of replicas to be stored of a data record may be determined by a persistence policy, while the number of storage nodes that are configured for the corresponding partition may be determined based on redundancy policies.).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Vig’s teaching with Ruotsi because Ruotsi is dedicated to managing shared data in a central location accessible to all group members and Vig is dedicated to configuring automated transmission of change records of the table to a log-structured journal, and the combined teaching would have enabled Ruotsi to improve data security by providing redundant backup for database table.
Ruotsi in view of Vig further teaches:
restoring the one or more of the plurality of database segments from redundancy backup storage if the at least one mobile device is not active (See col. 24, lines 36-45 and col. 6, lines 17-19, a point-in-time restore request 1051 for table T1 may be received, indicating a targeted restoration time and a restore-result region 1002B. In response, a set of BTSNs located in the data centers 1004D-1004F may be identified to store the contents 1012 of result-restore table TRR1. If the change records for table T1 are replicated at devices located in region 1002B (e.g., if a redundancy group for the journal storage nodes includes some nodes in region 1002B), and/or if the snapshots of table T1 are replicated in region 1002B, those nearby snapshots and change records may be utilized to generate restore-result table TRR1 in the depicted embodiment. For ensuring that the restore-result table includes the changes for all the relevant partitions up to the restoration-target time, it is suggested restoring be performed while the node is not active for data change).

As per claim 11, Ruotsi in view of Vig teaches the method of claim 10 further comprising communicating the database sharing request to a central server (See Ruotsi: [0042], depending on connectivity with the distribution server, the user mobile device 130 connects with the distribution server 210. Here connecting to the distribution server teaches a request for sharing with other members in the same group via the distribution server).

As per claim 14, Ruotsi in view of Vig teaches the method of claim 10 further comprising running back-end software on a central server (See Ruotsi: Figs. 2-4, [0016], and [0031]-[0032], the distribution server 210 contains backend APIs 224 (typically web-based), the management tools 412 for administering the information in the group membership database 320 (FIG. 3) that defines the groups, users, user membership in groups and mobile devices associated with the users and the pusher for generating a tickle message. Here the backend APIs, the management tools and the pusher is the back-end software running on a central server).

As per claim 17, Ruotsi in view of Vig teaches the method of claim 14 wherein the back-end software includes artificial intelligence (See Ruotsi: [0032], the distribution server performs data transfers of the group data to mobile devices using a "tickle and pull" protocol, particularly, when the application server 260 queues changed group data for distribution, the pusher 414 generates a tickle message to be sent to the user mobile devices 130 associated with the users in the group. The tickle message notifies the user mobile devices that a change to the group data is available. Here the pusher generates tickle messages when changed group data is queued reads on artificial intelligence for generating message on changed data queue status without being instructed to do so by the distribution server).

As per claim 15, Ruotsi in view of Vig teaches the method of claim 10 further comprising running an error protocol (See Ruotsi: Figs. 1-2 and [0016], a possible system architecture 200 for the mobile collaborative community system that provides the collaborative community services 115 (FIG. 1) to user mobile devices and the system’s architecture including servers that provide data distribution and group management and infrastructure 240, such as, data and connection security, billing, logging, monitoring and failover capability. Here the failover capability runs error protocol to detect error and fail over).

5.4. Claims 1-4 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Ruotsi, in view of 
Agrafioti et al.: “PREAUTHORIZED WEARABLE BIOMETRIC DEVICE, SYSTEM AND METHOD FOR USE THEREOF”, (U.S. Patent Application Publication US 2015/0028996 A1, filed Jul. 24, 2014 and published Jan. 29, 2015, hereafter “Agrafioti”), and further in view of
Milby et al.: “OPTIMIZING STORAGE ALLOCATION”, (U.S. Patent Application Publication US 20090024678 A1, filed 2007-07-16 and published 2009-01-22, hereafter “Milby”).

As per claim 1, Ruotsi teaches a mobile database management and sharing system, comprising:
at least one mobile database (See Figs. 2-3 and [0022], a distribution server implements a relational database and stores a central copy of the shared data 330-332 associated with each group); and
a first electronic circuit in communication with the mobile database (See Figs. 2-3, [0024] and [0032], the distribution server operates to distribute each group's shared data and changes to the shared data out to all the mobile devices 360-362 of the members of each group via a data network 350. The distribution server is the first circuit),
the electronic circuit including 
a microprocessor (See [0026] and [0032], the mobile logic is capable for processing, including making changes to database data, packaging up and queuing the changes for distribution, unpackaging the changes and saving to database, updating running GUI and resetting timers that related to the changes. As such, the mobile logic is interpreted the microprocessor),
a controller (See [0031], the management tools is the controller for administering the information in the group membership database 320 (FIG. 3) that defines the groups/users/user membership in groups and mobile devices associated with the users and also manages and records information as to which application(s) are stored on the individual user mobile devices. The tools thus allows the distribution server 210 to further limit distribution of group data on an application basis. In other words, the distribution server distributes the shared group data for a particular application to only those mobile devices of group members that support the respective application), 
a secured basic input/output (BIOS) system (the Examiner takes official notice that: the Examiner takes official notice that an inherent component of a computer known as the System BIOS, ROM BIOS or PC BIOS) is firmware used to perform hardware initialization during the booting process (power-on startup), and to provide runtime services for operating systems and programs. For example, PC Guide archived 2014-12-21, WIKIPEDIA retrieved 2014-12-06),  and
a memory unit (See (0015] The server computers 110 and mobile communication devices 130 generally include at least one processing unit, a memory and storage for holding data and program instructions, communication connections with other computers and devices, and input/output capabilities).
However, Ruotsi does not explicitly teach that the electronic circuit further including a radio unit, and an antenna. 
On the other hand, as an analogous art of managing data on client, peer to peer (directly or indirectly) and host architecture, Agrafioti teaches the electronic circuit further including a radio unit (See [0096], the wearable biometric device may be arranged to include proximity sensors for sensing an authorized authentication device or an access point which may be used by radios and/or transceivers included in the biometric device), and an antenna (See [0104], the wearable biometric device may be coupled to one or more antennas to facilitate the transmission and reception of wireless signals ).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Agrafioti’s teaching with Ruotsi because Ruotsi is dedicated to managing shared data in a central location accessible to all group members and Agrafioti is dedicated to identity authentication for access control as well as personalization of the environment, and using Agrafioti’s improved identity access authentication, Ruotsi would have been able to improve security of shared data accessed by authenticated portable devices in applications requiring access to a database.
Ruotsi in view of Agrafioti further teaches the following:
a circuit logic in communication with the mobile database (See Ruotsi: Figs. 1-2, 4, [0024], [0039]-[0042] and [0047], the mobile group data distribution is coordinated with data transfers or message exchanges between three components, the distribution server 210, the application server 260, and the user mobile devices 130 via a mobile carrier network 120, the user makes a change to the group data using the mobile GUI 432, the mobile GUI 432 submits the change to the mobile logic 433 for the application, the mobile logic 433 makes local changes to the group data in the mobile database 431, the mobile logic 433 also packages up and queues the change data for distribution with the mobile protocol 434, the mobile protocol assigns local sequence number to the changed records of the group data, and at a later the user mobile device 130 connects with the distribution server 210 and transfer the change data to the distribution server. Here the components 431-434 in combination is interpreted the circuit of the mobile device);
wherein the system segments the mobile database into a plurality of database segments (See Ruotsi: [0021], the distribution server 310 also stores a central copy of the shared data 330-332 associated with each group. Here associating data to groups of mobile users teaching grouping of database, a segmenting of database); and
wherein the system indexes the plurality of database segments (See Ruotsi: [0027], the data can be structured as a database containing tables having records with the fields broken out and indexed appropriately to the application).
Concerning “wherein the circuit logic performs optimization of allocation of the plurality of database segments including selectively queueing database segments delivery to a second electronic circuit”, Ruotsi in view of Agrafioti teaches the circuit logic “selectively queueing database segments delivery to a second electronic circuit” (See Figs. 2-4, [0016], [0022], and [0025], a firewall is implemented as a private network for connections between the distribution server and the mobile devices,  a first user (e.g., user0) who belongs only to one group (e.g., group1) will, have the group data 340 of that group distributed to his or her mobile device 360. Another user (e.g., user1) who belongs to two groups (e.g., group3 and group6) will have the shared data 341,342 for those groups on his or her mobile device 361. A distribution queue holds changes to the shared group data for distribution by the distribution server 210. The web GUI 422 allows users to interact with the collaborative community application(s) via an Internet connection (e.g., from a web browser or other web-enable application on a computer connected to the Internet, which accesses the collaborative community system through the Internet). Here the data changes are queued for distribution to the mobile device and the mobile device allows network communication to the distribution server 210).
However, Ruotsi in view of Agrafioti does not explicitly teach wherein the circuit logic performs optimization of allocation of the plurality of database segments.
On the other hand, as an analogous art on database storage management, Milby teaches performing optimization of allocation of the plurality of database segments (See Abstract and [0007], optimizing storage allocation in a database management system, including steps for redistributing data rows of a table of a database across one or more storage devices of the database management system; selectively allocating a free fast access storage data block to the intermediate file from a fast access storage pool and writing a redistributed data row from the one or more redistributed data rows to the allocated fast access storage data block).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Milby’s teaching with Ruotsi in view of Agrafioti because Ruotsi is dedicated to managing shared data in a central location accessible to all group members, Agrafioti is dedicated to identity authentication for access control as well as personalization of the environment, and Milby is dedicated to optimizing storage allocation in a database management system, and the combined teaching would have enabled Ruotsi in view of Agrafioti to optimize the allocation of storage to database data storage.
Ruotsi in view of Agrafioti, and further in view of Milby teaches:
wherein the system sends one or more of the plurality of database segments to the second electronic circuit over a private secured communication protocol (See Ruotsi: Figs. 2-4, [0016] and [0022], a firewall is implemented as a private network for connections between the distribution server and the mobile devices,  a first user (e.g., user0) who belongs only to one group (e.g., group1) will, have the group data 340 of that group distributed to his or her mobile device 360. Another user (e.g., user1) who belongs to two groups (e.g., group3 and group6) will have the shared data 341,342 for those groups on his or her mobile device 361.).

As per claim 2, Ruotsi in view of Agrafioti, and further in view of Milby teaches the system of claim 1 wherein one or both of the first and second electronic circuit is an integrated circuit (See Ruotsi:  [0015], the server computers 110 and mobile communication devices 130 generally include at least one processing unit, a memory and storage for holding data and program instructions, communication connections with other computers and devices, and input/output capabilities. The server and the mobile devices as configured is each an integrated circuit).

As per claim 3, Ruotsi in view of Agrafioti, and further in view of Milby teaches the system of claim 1 wherein one or both of the first and second electronic circuit is housed within one or more mobile devices (See Ruotsi:  Figs. 1-2 and [0015]-[0016], the mobile communication devices 130 generally include at least one processing unit, a memory and storage for holding data and program instructions, communication connections with other computers and devices, and input/output capabilities and FIG. 2 illustrates in more detail a possible system architecture 200 for the mobile collaborative community system that provides the collaborative community services 115 (FIG. 1) to user mobile devices 130 (FIG. 1).).

As per claim 4, Ruotsi in view of Agrafioti, and further in view of Milby teaches the system of claim 1 further comprising a database management logic in communication with the mobile database for analyzing and processing data received from the first electronic circuit (See Ruotsi: [0029], The distribution server contains a distribution database 411, and programming for group/application/user/device management 412, a mobile protocol 413 and a pusher 414. Additionally, the distribution server contains a pending queue 415 to hold changes made to the shared group data at the user mobile devices 130 for processing by the application server 260. Here the combined group/application/user/device management 412, a mobile protocol 413, a pusher 414 and a pending queue 415 is the database management logic in communication with the mobile database for analyzing and processing data received from mobile devices).

As per claim 8, Ruotsi in view of Agrafioti, and further in view of Milby teaches the system of claim 3 further comprising a database assembly logic in communication with the mobile database configured to communicate with the one or more mobile devices to collect and assemble the mobile database using one or more private channels in parallel to sending the one or more of the plurality of database segments (See Agrafioti: [0216], the computer program instructions may also cause at least some of the operational steps shown in the blocks of the flowchart to be performed in parallel, some of the steps may also be performed across more than one processor, such as might arise in a multi-processor computer system. In addition, one or more blocks or combinations of blocks in the flowchart illustration may also be performed concurrently with other blocks or combinations of blocks).

5.5. Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over 
Ruotsi, in view of Agrafioti and further in view of Milby, as applied to claims 1-4 and 8 above, and further in view of
Lambert et al.: “SYSTEM AND METHOD FOR SECURE DATA TRANSMISSION AND STORAGE”, (U.S. Patent Application Publication US 2017/0061138 A1, filed April 17, 2015 and published March 2, 2017, hereafter “Lambert”).

As per claim 7, Ruotsi in view of Agrafioti, and further in view of Milby does not explicitly teach the system of claim 3 wherein the plurality of database segments is encrypted and stored on one more mobile device memories in the one or more mobile devices.
As an analogous art on database segmenting and indexing, Lambert teaches the system of claim 3 wherein the plurality of database segments is encrypted and stored on one more mobile device memories in the one or more mobile devices (See [0086], determine the optimal set of storage locations and separate access areas for the various segments of the encrypted data object, which include a set of storage locations that store the segments from the same data object in diverse, separate, and securely isolated access areas; and at Table 3: A portion of an ODO that is processed by the invention to provide secure transmission and storage of the ODO. Segment A collection of ODO Segments that may be reordered and may contain Invalid Grouping Data SMR Segment Management Record is the collection of data about the identity, processing, encryption, packaging, and transmission of a Segment of an ODO SMS Short Message Service is a text messaging component of a mobile communications system.).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Lambert’s teaching with Ruotsi in view of Agrafioti, and further in view of Milby because Lambert is dedicated to improving security of data transmitted and stored data by encryption, Ruotsi is dedicated to managing shared data in a central location accessible to all group members, Agrafioti is dedicated to identity authentication for access control as well as personalization of the environment, and Milby is dedicated to optimizing storage allocation in a database management system, and further combined teaching would have improved security and efficiency for data transmission and storage of Ruotsi ‘s system because implementing Lambert’s data encryption and compression.

5.6. Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over 
Ruotsi in view of Agrafioti, and further in view of Milby, as applied to claim 1-4 and 8 above, and further in view of
PINEAS: “METHOD AND APPARATUS FOR PROVIDING SECURE FILE TRANSMISSION”, (U.S. Patent Application Publication US 2015/0350299 A1, filed June 3, 2014 and published December 3, 2015)

As per claim 9, Ruotsi in view of Agrafioti, and further in view of Milby does not explicitly teach the system of claim 1 further comprising cloud software in communication with the system.
However, As an analogous art on database segmenting and indexing, PINEAS teaches the system of claim 1 further comprising cloud software in communication with the system (See PINEAS:[0042], the segmentation platform 103 may be implemented as a service, cloud based solution or hosted solution that facilitates interaction between a server 106 that sends a selected data file (e.g., per database 108) to a user device 101 that is to receive the file.).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine PINEAS’s teaching with Ruotsi in view of Agrafioti because Ruotsi is dedicated to managing shared data in a central location accessible to all group members and PINEAS is dedicated to enabling device users to securely and rapidly transmit files over a network to one or more recipients, and using PINEAS’s error detection and recovery scheme, Ruotsi in view of Agrafioti would be able to improve the quality of segments transferred between mobile devices and the distribution server.

5.7. Claims 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Ruotsi in view of Vig, as applied to claim 10 above, and further in view of 
Agrafioti.

As per claim 12, with respect to the method of claim 11 further comprising “communicating database data to the central server in parallel with the database sharing request”, Ruotsi in view of Vig teaches “communicating database data to the central server the database sharing request” (Ruotsi: [0042], transfer the change data to the distribution server).
However, Ruotsi in view of Vig does not teach communicating database data to the central server in parallel with the database sharing request.
On the other hand, as an analogous art of managing data on client, peer to peer (directly or indirectly) and host architecture, Agrafioti teaches performing program instructions blocks of a method in parallel across more than one processor or performing combined blocks concurrently (See [0216], the computer program instructions may also cause at least some of the operational steps shown in the blocks of the flowchart to be performed in parallel, some of the steps may also be performed across more than one processor, such as might arise in a multi-processor computer system. In addition, one or more blocks or combinations of blocks in the flowchart illustration may also be performed concurrently with other blocks or combinations of blocks,). 
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Agrafioti’s teaching with Ruotsi in view of Vig because Ruotsi is dedicated to managing shared data in a central location accessible to all group members and Agrafioti is dedicated to identity authentication for access control as well as personalization of the environment, Vig is dedicated to configuring automated transmission of change records of the table to a log-structured journal, and using Agrafioti’s concurrent processing, Ruotsi in view of Vig would have been able to improve efficiency in applications requiring access to a database because concurrency of processing steps.

As per claim 13, Ruotsi in view of Vig and further in view of Agrafioti further teaches the method of claim 11 further comprising receiving a reply to the database sharing request from the central server (See Agrafioti: [0178], the biometric device and the access point may be beginning a handshaking protocol for determining if the biometric device is authenticated with its wearer and preauthorized. Here handshake protocol teaches handshaking on responding to a received event).

5.8. Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over 
Ruotsi in view of Vig, as applied to claims 10 and 15 above, and further in view of 
PINEAS: “METHOD AND APPARATUS FOR PROVIDING SECURE FILE TRANSMISSION”, (U.S. Patent Application Publication US 2015/0350299 A1, filed June 3, 2014 and published December 3, 2015).

As per claim 16, Ruotsi in view of Vig teaches failover as the method of claim 15 further comprising a running error protocol above in claim 16 rejection.
However, Ruotsi in view of Vig does not explicitly teach the method of claim 15 further comprising detecting an error, recovering data, repeating the segmentation step, and repeating the sending step.

As an analogous art on database segmenting and indexing, PINEAS teaches the method of claim 15 further comprising detecting an error, recovering data, repeating the segmentation step, and repeating the sending step (See Table 2 and [0030], performing error detection/checksum validation at the server 106 and user device 101 may be supported by the segmentation platform 103, each segment that failed to maintain integrity through the transfer is further split into smaller segments, transferred to the user device 101, put back together at the client to form the original segment (failed segment) and another checksum is performed again and , a failed file segment is continually broken into smaller segments until the integrity of the data transfer can be confirmed or the specific portion of the data file that failed (e.g., which line or lines in the file cannot be transferred) are determined.).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine PINEAS’s teaching with Ruotsi in view of Vig because Ruotsi is dedicated to managing shared data in a central location accessible to all group members, Vig is dedicated to configuring automated transmission of change records of the table to a log-structured journal, and PINEAS is dedicated to enabling device users to securely and rapidly transmit files over a network to one or more recipients, and using PINEAS’s error detection and recovery scheme, Ruotsi in view of Vig would be able to improve the quality of segments transferred between mobile devices and the distribution server.

5.9. Claims 19-22 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Ruotsi, in view of Agrafioti, and further in view of
Auer et al.: “METHOD AND APPARATUS FOR COLLISION RESOLUTION IN AN ASYNCHRONOUS DATABASE SYSTEM”, (U.S. Patent Application Publication US 20060173850 A1, filed 2005-01-28 and published 2006-08-03, hereafter “Auer”).

As per claim 19 Ruotsi teaches a mobile database management and sharing system, comprising: 
a first mobile database (Figs. 1, 4, [0033], the user mobiles device 130 also contains a mobile database 431 that stores a group data for the group to which the user of the mobile device belongs.);
a first electronic circuit in communication with the mobile database, the electronic circuit including a microprocessor (See Fig. 4, [0026], [0032], [0039]-[0042] and [0047], on the user mobile device 130, the user makes a change to the group data using the mobile GUI 432, the mobile GUI 432 submits the change to the mobile logic 433 for the application, the mobile logic 433 makes local changes to the group data in the mobile database 431, the mobile logic 433 also packages up and queues the change data for distribution with the mobile protocol 434, the mobile protocol assigns local sequence number to the changed records of the group data, and at a later the user mobile device 130 connects with the distribution server 210 and transfer the change data to the distribution server. Here the components 431-434 in combination is interpreted the circuit of the mobile device. In which the mobile logic is capable for processing, including making changes to database data, packaging up and queuing the changes for distribution, unpackaging the changes and saving to database, updating running GUI and resetting timers that related to the changes. As such, the mobile logic is interpreted the microprocessor), 
a controller (See [0031], the management tools is the controller for administering the information in the group membership database 320 (FIG. 3) that defines the groups/users/user membership in groups and mobile devices associated with the users and also manages and records information as to which application(s) are stored on the individual user mobile devices. The tools thus allows the distribution server 210 to further limit distribution of group data on an application basis. In other words, the distribution server distributes the shared group data for a particular application to only those mobile devices of group members that support the respective application), 
a secured basic input/output (BIOS) system (the Examiner takes official notice that an inherent component of a computer known as the System BIOS, ROM BIOS or PC BIOS) is firmware used to perform hardware initialization during the booting process (power-on startup), and to provide runtime services for operating systems and programs. For example, PC Guide archived 2014-12-21, WIKIPEDIA retrieved 2014-12-06), and 
a memory unit (See (0015] The server computers 110 and mobile communication devices 130 generally include at least one processing unit, a memory and storage for holding data and program instructions, communication connections with other computers and devices, and input/output capabilities).
However, Ruotsi does not explicitly teach that the electronic circuit further including a radio unit, and an antenna.
On the other hand, as an analogous art of managing data on client, peer to peer (directly or indirectly) and host architecture, Agrafioti teaches the electronic circuit further including a radio unit (See [0096], the wearable biometric device may be arranged to include proximity sensors for sensing an authorized authentication device or an access point which may be used by radios and/or transceivers included in the biometric device), and an antenna (See [0104], the wearable biometric device may be coupled to one or more antennas to facilitate the transmission and reception of wireless signals ).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Agrafioti’s teaching with Ruotsi because Ruotsi is dedicated to managing shared data in a central location accessible to all group members and Agrafioti is dedicated to identity authentication for access control as well as personalization of the environment, and using Agrafioti’s improved identity access authentication, Ruotsi would have been able to improve security of shared data accessed by authenticated portable devices in applications requiring access to a database.
Ruotsi in view of Agrafioti further teaches the following:
wherein the system segments the mobile database into a plurality of database segments and indexes the plurality of database segments (See Ruotsi: [0021] and [0027], the distribution server 310 also stores a central copy of the shared data 330-332 associated with each group. Here associating data to groups of mobile users teaching grouping of database, a segmenting of database and the data can be structured as a database containing tables having records with the fields broken out and indexed appropriately to the application); and 
wherein the system sends one or more of the plurality of database segments to a second electronic circuit over a private secured communication protocol, the second electronic circuit being in communication with a second mobile database (See Ruotsi: [0014], [0016], [0024], [0026], [0032] and [0037], the mobile group data distribution is coordinated with data transfers or message exchanges between three components: the distribution server 210, the application server 260, and the user mobile devices 130 for providing scaling of the group data distribution service to a desired number of mobile devices 130.; and the application logic processes any shared group data changes made by a user from the users' mobile devices 130 and all user initiated data changes go through the application logic 423 on the application server before and thereafter the user mobile devices 130 initiate a data transfer via the mobile protocol 413 to pull the group data change to the mobile device; and server computers are networked to communicate with the mobile communication devices 130 via a mobile carrier network 120, the distribution server then distributes changes with sequence numbers after that of the last distributed change and a firewall is implemented on the network connecting the distribution server and mobile devices. Here the mobile device made data changes requests to share the changes with other group members by queuing the sequences of changes to transfer to the distribution server; and the mobile carrier network communicating server computers with the mobile communication device reads on a private secured communication protocol for communication).
Ruotsi in view of Agrafioti does not explicitly teach wherein the system is configured to exercise quality control including determining whether a mobile database segment is out of synchronization between the first mobile database and the second mobile database.
However, as analogous art on database management, Auer teaches wherein the system is configured to exercise quality control including determining whether a mobile database segment is out of synchronization between the first mobile database and the second mobile database (See [0030] and [0067], the client databases to be synchronized with the master database and different types of conflicts are both detected and resolved. Here detecting conflicts between databases reads on determining whether a mobile database segment is out of synchronization with the segment of a second mobile database indirectly via the master database system).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Auer’s teaching with Ruotsi in view of Agrafioti because Ruotsi is dedicated to managing shared data in a central location accessible to all group members, Agrafioti is dedicated to identity authentication for access control as well as personalization of the environment, and Auer is dedicated to collision resolution in an asynchronous database system, and the combined teaching would have enabled Ruotsi in view of Agrafioti to improve data integrity by collision resolution in resolving asynchronous data among databases.

As per claim 20, Ruotsi in view of Agrafioti and further in view of Auer teaches the system of claim 19 wherein the system determines whether a mobile database segment is out of synchronization between the first mobile database and the second mobile database based on a database transmission reply (See Auer: [0030] and [0067], the client databases to be synchronized with the master database and different types of conflicts are both detected and resolved. Here detecting conflicts between databases reads on determining whether a mobile database segment is out of synchronization with the segment of a second mobile database indirectly via the master database system).

As per claim 21, Ruotsi in view of Agrafioti and further in view of Auer teaches the system of claim 20 wherein if the mobile database segment is out of synchronization, the system automatically configures the database transmission reply as a reconciliation fixing request (See Auer: Abstract, [0030] and [0067], conflicts are resolved by receiving a data change request message from a requesting client database, the data change request message including change information identifying a proposed change, row identification information, and a before image, and comparing the row identification information and the before image to corresponding information in the master database to identify a potential conflict; and the client databases to be synchronized with the master database and different types of conflicts are both detected and resolved. Here detecting and resolving conflicts between databases teaches reconciliation fixing).

As per claim 21, Ruotsi in view of Agrafioti and further in view of Auer teaches the system of claim 21 wherein the system corrects synchronization between the first mobile database and the second mobile database in real time (See Auer: [0006], conflicts are resolved by receiving a data change request message from a requesting client database, the data change request message including change information identifying a proposed change, row identification information, and a before image, and comparing the row identification information and the before image to corresponding information in the master database to identify a potential conflict.).
References
6.1. The prior art made of record: 
   A. U.S. Patent Application Publication US-20090082051-A1.
   B. U.S. Patent Application Publication US-20150028996-A1.
   C. U.S. Patent Application Publication US-20170061138-A1.
   D. U.S. Patent Application Publication US-20150350299-A1.
   E. U.S. Patent Application Publication US-20160105518-A1.
    I. U.S. Patent US-10853182-B1.
    J. U.S. Patent Application Publication US-20090024678-A1.
   K. U.S. Patent Application Publication US-20060173850-A1.
6.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
   F. U.S. Patent Application Publication US-20110047146-A1.
   G. U.S. Patent Application Publication US-20130127617-A1.
   H. U.S. Patent Application Publication US-20090030911-A1.
Conclusion
7.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 17, 2022